MR. JUSTICE FREEBOURN:
Willis B. Jones, relator and respondent, brought this action in the district court of Lewis and Clark County, seeking a writ to prevent the Montana state board of land commissioners and its individual members, defendants and respondents, “from conducting any sale or receiving any bids upon any lease for oil and gas upon any school trust lands upon any terms other than those prescribed and established by the legislature of the State of Montana in Chapter 122, Montana Session Laws, 1953.”
Ford Johnson, relator and respondent, filed a complaint in intervention, asking the same relief as Jones, and praying that *464the state board of land commissioners be restrained “from issuing oil and gas leases on such public school lands in accordance with and pursuant to the provisions of section 81-1702, Revised Codes of Montana 1947, as that section stood prior to its amendment by said section 1, Chapter 122, Laws of Montana 1953.”
Demurrers of the land board to the complaint and complaint in intervention were, by the district court, overruled, and counsel for the land board elected to stand upon such demurrers and elected “to file no further pleading in said cause and said defendants waive time to further plead in said cause. ’ ’
The district court thereupon, on July 31, 1953, entered its judgment whereby the land board was “permanently enjoined and restrained from conducting any sale or receiving any bids upon any lease for the production of oil and gas upon any school trust lands of the State of Montana granted to it by the Enabling Act, 25 Stat. 676, upon any terms other than those prescribed and established by section 1 of Chapter 122 of the Laws of Montana of 1953.”
The defendant land board appealed from such judgment.
Prior to 1921, when Congress assumed to amend the Enabling Act, 42 Stat. 158, state lands could be leased “for periods of not more than five years.” Section 11.
The legislature of this state by the enactment of Chapter 108, Laws of 1927, and assuming to act pursuant to the above 1921 amendment of Congress, undertook to extend such period of leasing to not more than 20 years. See Texas Pacific Coal & Oil Co. v. State, 125 Mont. 258, 234 Pac. (2d) 452.
The Enabling Act, section 11, prior to 1948, provided that leases for the extraction of oil and gas on state lands should be for a specified term of years.
Such section, in part, provided that:
“The said lands may be leased under such regulations as the legislature may prescribe; but leases for grazing and agricultural purposes shall not be for a term longer than ten years; mineral leases, including leases for exploration for oil and gas and the extraction thereof, for a term not longer than twenty years; *465and leases for development of hydroelectric power for a term not longer than fifty years.” 47 Stat. 150, as amended by 52 Stat. 1198. (Emphasis supplied.)
In 1948, the Congress of the United States assumed to amend section 11 of the Enabling Act, Public Law 480 — 80th Congress, Ch. 183, 62 Stat. 170, pursuant to a joint memorial of the 1947 Montana legislature, so as to provide:
“Except as otherwise provided herein, the said lands may be leased under such regulations as the legislature may prescribe. Leases for the production of minerals, including leases for exploration for oil, gas and other hydrocarbons and the extraction thereof, shall he for such term of years and on such conditions as may be from time to time provided by the legislatures of the respective States; leases for grazing and agricultural purposes shall be for a term not longer than ten years; and leases for development of hydroelectric power shall be for a term not longer than fifty years.” Public Law 480—80th Congress, Ch. 183, 62 Stat. 170.
The 1949 Montana legislature, by Chapter 18, Laws of 1949, page 29, assumed to accept the above amendment by the Congress.
The 1953 Montana legislature then undertook to amend It. C. M. 1947, sec. 81-1702, by the enactment of Chapter 122, Laws of 1953, page 220, in conformity with the above attempted congressional amendment.
Prior to such amendment by Chapter 122, section 81-1702 provided :
“ (2) All leases issued hereunder shall be granted for a period not exceeding ten (10) years and as long thereafter during the term of twenty (20) years commencing with the date of such lease or leases * ®.”
After the enactment of Chapter 122, section 81-1702, as amended, read:
“ (2) All leases issued hereunder shall be granted for a primary term or period of ten (10) years, and as long thereafter as oil or gas in paying quantities shall he produced thereunder * *
*466It can be seen from a reading of section 81-1702, as it was before and after the purported amendment by Chapter 122, that the life of an oil and gas lease of “twenty (20) years,” a definite and specified “term of years,” became, under the purported amendment, “as long thereafter as oil and gas in paying quantities shall be produced,” which was not a “term of years,” but an uncertain period of time, dependent upon the life of the particular oil or gas well produced on any given lease.
Oil and gas leases issued under section 81-1702, as attempted to be amended by Chapter 122, are contrary to and in direct conflict with section 11 of the Enabling Act, and contrary to its specific direction that such lease “shall be for such term of years ’ ’ as provided by the legislature.
For the reasons stated the judgment of the district court is reversed, with directions to such court to sustain the demurrers to said complaint and complaint in intervention, to dismiss such complaint and complaint in intervention, and to dissolve its order whereby the defendants and appellants have been prevented from selling or receiving bids upon any oil or gas lease for the production of oil and gas upon state school lands under R. C. M. 1947, see. 81-1702, as it stood prior to its amendment by Chapter 122, Laws of 1953. Remittitur will issue forthwith.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICE BOTTOMLY, concur.